NO.
12-05-00236-CR
 
                     IN THE COURT
OF APPEALS 
 
          TWELFTH
COURT OF APPEALS DISTRICT
 
                                TYLER, TEXAS
DANNY
WAYNE CARRUTH,                        '                 APPEAL
FROM THE 241ST
APPELLANT
 
V.                                                                         '                 JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                       '                 SMITH
COUNTY, TEXAS
                                                                                                                                                       
                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Following
an open plea of Aguilty@ to the trial court, Appellant Danny
Wayne Carruth was convicted of the offense of delivery of a controlled
substance - methamphetamine, sentenced to forty-five years of imprisonment, and
assessed a $10,000.00 fine.[1]  Appellant=s
counsel has filed an Anders[2]
brief, stating that the record does not present any meritorious points for
appeal.  Appellant has not filed a pro
se brief.  We affirm. 
 
Background




On
June 16, 2005, Appellant entered an open plea of Aguilty@ to the felony offense of delivery of a
controlled substance - methamphetamine. 
The trial court found Appellant Aguilty@ of the offense, sentenced him to
forty-five years of imprisonment, and assessed a $10,000.00 fine.  Appellant timely filed his notice of appeal
on June 21.
 
Analysis Pursuant to Anders v. California      
Appellant=s counsel has filed a brief in compliance with Anders
and Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim.
App. 1969), stating that he has diligently reviewed the appellate record and is
of the opinion that the record reflects no reversible error and that there is
no error upon which an appeal can be predicated.  He further relates that he is well acquainted
with the facts in this case.  In
compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978), Appellant=s brief presents a chronological summation of the
procedural history of the case and further states that Appellant=s counsel is unable to raise any arguable issues for
appeal.   
After
conducting an independent examination of the record, we conclude that there are
no arguable grounds for appeal.  As
required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991), Appellant=s
counsel has moved for leave to withdraw. 
We carried the motion for consideration with the merits of the
appeal.  Having done so and finding no
reversible error, Appellant=s
counsel=s motion
for leave to withdraw is granted and the trial court=s judgment is affirmed.
 
Opinion delivered February 15,
2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
                                                            (DO
NOT PUBLISH)




[1]  Appellant made
the open plea of Aguilty@ without a plea bargain agreement from the State and
with the full knowledge that he would not be able to withdraw his plea if he
did not agree with the trial court=s
sentence.


[2]
 See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396,
1400, 18 L. Ed. 2d 493, 498 (1967).